Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
Claim 11 makes reference to a “computer program product comprising a computer readable storage medium”, (claim 11 [lines 2-3). The computer readable storage medium is interpreted as non-transitory as defined by the relevant sections of the specification: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (Specification, [0077] lines 12-16).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites the limitation "the high fidelity simulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the limitation will be interpreted as:

18.	The apparatus of claim 17, wherein: the executed instructions are selectively used for one of: a magnetic field, fluid dynamics, or heat diffusion; the fuse of the multiple artificial intelligence models comprises aggregating information from different design scopes via concatenation, gating, pooling, averaging, or tensor-based approximation; the physics constraint model introduces constraints including non-artificial intelligence constraints or non-machine learning constraints; and the constraints comprise encoding constraints, fusion constraints and decoding constraints.
	
	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) for incorporating by reference the rejected language of claim 18.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(see also MPEP 2152.07, Form Paragraph 7.12, Examiner node (3)(c) - This form paragraph should only be used if the reference is one of the following: … (c) a WIPO publication of an international application (PCT) or international design application that designates the United States where the WIPO publication has an effectively filed date earlier than the application).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/154747 (Sawlani).
With respect to claim 1, Sawlani teaches A method of using multiple artificial intelligence models for generating a high fidelity simulation, the method comprising (see generally FIG. 12, [0148]-[0162]; employs ML techniques including deep neural networks to generate a physics-constrained data-driven surrogate hybrid model that is predictive, high-fidelity and accurate, [0054] lines 6-9): generating, by a computing device (machine 1300, [0162] lines 1-2), multiple artificial intelligence models, each artificial intelligence model simulating an industry design process (at step 1202, obtain plurality of ML models, each predicting a performance metric for an operation of a semiconductor manufacturing tool, [0149];); fusing, by the computing device, the multiple artificial intelligence models to generate a best-fit proposed industry design process (creating one from the plurality of machine-learning (ML) models, [0153] lines 1-2; specifically generating a reduced order model for a semiconductor manufacturing chamber using physics based simulations, [0096] lines 5-7; best design process, i.e. showerhead, is determined by comparing performance parameters, [0102]); utilizing, by the computing device, a physics constraint model to determine whether the best-fit proposed industry design process is feasible (at step 1206, estimate performance of the process definition used, [0151]; may include validating predictions by comparing results generated with simulations, [0104] lines 1-4); and displaying a representation of the best-fit proposed industry design process in response to determining that the best-fit proposed industry design process is feasible (at step 1208, present, on a display, results of the performance of the manufacturing of product, [0152] lines 2-3).

With respect to claim 2, Sawlani teaches all of the limitations of claim 1, as noted above. Sawlani further teaches wherein the high fidelity simulation is selectively used for one of: a magnetic field ( fourth row in FIG. 9, electromagnetics), fluid dynamics (first row in FIG. 9, flow), or heat diffusion (second row in FIG. 9, thermal), and the fusing comprises aggregating information from different design scopes via concatenation (combining multiple features, referencing FIGS. 9 and 10, by concatenating vectors from multiple inputs into a single input vector, [0095]), gating, pooling, averaging, or tensor-based approximation.

With respect to claim 3, Sawlani teaches all of the limitations of claim 1, as noted above. Sawlani further teaches wherein the physics constraint model introduces constraints including non-artificial intelligence constraints or non-machine learning constraints (ROM also referred to as digital twin, [0096] line 6; digital twin learns and updates itself in near real-time from multiple sources, including physics-based simulations and experimental data, resulting in physics-constrained data driven surrogate model, [0053]-[0054]; results from simulation 604 and experiments 702 are used to validate at 612, 708, predictions 710 and may be used to fine-tune reduced order model 608, [0107] lines 1-3), and the constraints comprise encoding constraints, fusion constraints and decoding constraints (changing hyperparameters for the configuration during ML training 508, [0107] lines 1-3; hyperparameters include number of hidden nodes in each layer, [0090] lines 3-5; which would effectively be an output constraint on the encoding layer, an input and output constraint on the hidden layer that performs “fusion”, and an input constraint on the decoding layer, where the encoding and decoding layers sandwich the hidden layers; additionally regularization parameters would be a constraint on all layers, [0090] line 6).

With respect to claim 4, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches  wherein the encoding constraints comprise: a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output, which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical quantities of inputs (values for features 502, [0082] line 1).

With respect to claim 5, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches  wherein the encoding constraints comprise: a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of a physical relationship  (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of inputs (values for the features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 6, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the fusion constraints comprise restricted fusion processes (as defined by Specification [0068] lines 7-10, as providing how inputs are processed; which is a functional definition of configuring hyperparameters, [0107] lines 1-3; hyperparameters defined as including the number of hidden layers in a neural network, the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, [0090] lines 3-7) that satisfy a physical relationship or interaction among different inputs (training an ML algorithm to find correlations among identified features, [0087] lines 1-4; training parameters include hyperparameters, [0089] lines 4-5).

With respect to claim 7, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the fusion constraints comprise a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), classification objective  (supervised ML aimed at classifying items, [0080] lines 1-4) or regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical relationships among a sub- group of inputs (one advantage of combining models is to find correlations between multiple models and combine separate datasets to build system model 402 that can be used for design and process optimization of features of interest, [0073] lines 1-5; note the system hybrid model includes sub-models that interact with each other, and each model uses respective features and training data to predict respective behaviors, [0057]-[0058]).

With respect to claim 8, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the decoding constraints comprise a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4)  or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical quantities of output (labels of features 502, [0082] lines 2-3).

With respect to claim 9, Sawlani teaches all of the limitations of claim 3, as noted above. Sawlani further teaches wherein the decoding constraints comprise a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), a classification objective  (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of output (labels of features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 10, Sawlani teaches all of the limitations of claim 9, as noted above. Sawlani further teaches wherein the physical relationship is a hypothesis  (finding correlations among identified features to affect an outcome is a prediction/hypothesis, [0082] lines 1-2; for example, a specific hypothesis is predicting interactions between pedestal and showerhead, [0036] line 2; to predict uniformity on the substrate, [0036] line 1).

With respect to claim 11, Salwani teaches A computer program product (machine-readable storage medium, [0010] line 1; which is the manufacture version of the method described in FIG. 12, [0148]-[0161]) for using multiple artificial intelligence models for generating a high fidelity simulation (one or more ML models are utilized to estimate performance of a process definition used in a semiconductor manufacturing tool, [0010] lines 8-10; utilized refers to employing ML techniques including deep neural networks to generate a physics-constrained data-driven surrogate hybrid model that is predictive, high-fidelity and accurate, [0054] lines 6-9), the computer program product comprising a computer readable storage medium (non-transitory storage medium, [0010] line 2) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (instructions when executed by a machine, [0010] lines 2-3): generate, by the processor, multiple artificial intelligence models, each artificial intelligence model simulating an industry design process (at step 1202, obtain plurality of ML models, each predicting a performance metric for an operation of a semiconductor manufacturing tool, [0149]); fuse, by the processor, the multiple artificial intelligence models to generate a best-fit proposed industry design process (creating one from the plurality of machine-learning (ML) models, [0153] lines 1-2; specifically generating a reduced order model for a semiconductor manufacturing chamber using physics based simulations, [0096] lines 5-7; best design process, i.e. showerhead, is determined by comparing performance parameters, [0102]); utilize, by the processor, a physics constraint model to determine whether the best-fit proposed industry design process is feasible (at step 1206, estimate performance of the process definition used, [0151]; may include validating predictions by comparing results generated with simulations, [0104] lines 1-4); and display, by the processor, a representation of the best-fit proposed industry design process in response to determining that the best-fit proposed industry design process is feasible (at step 1208, present, on a display, results of the performance of the manufacturing of product, [0152] lines 2-3).

With respect to claim 12, Sawlani teaches all of the limitations of claim 11, as noted above. Sawlani further teaches wherein: the high fidelity simulation is selectively used for one of: a magnetic field (fourth row in FIG. 9, electromagnetics, fourth column – B field), fluid dynamics (first row in FIG. 9, flow), or heat diffusion (second row in FIG. 9, thermal); the fuse of the multiple artificial intelligence models comprises aggregating information from different design scopes via concatenation (combining multiple features, referencing FIGS. 9 and 10, by concatenating vectors from multiple inputs into a single input vector, [0095]), gating, pooling, averaging, or tensor-based approximation; the physics constraint model introduces constraints including non-artificial intelligence constraints or non-machine learning constraints (ROM also referred to as digital twin, [0096] line 6; digital twin learns and updates itself in near real-time from multiple sources, including physics-based simulations and experimental data, resulting in physics-constrained data driven surrogate model, [0053]-[0054]; results from simulation 604 and experiments 702 are used to validate at 612, 708, predictions 710 and may be used to fine-tune reduced order model 608, [0107] lines 1-3); and the constraints comprise encoding constraints, fusion constraints and decoding constraints (changing hyperparameters for the configuration during ML training 508, [0107] lines 1-3; hyperparameters include number of hidden nodes in each layer, [0090] lines 3-5; which would effectively be an output constraint on the encoding layer, an input and output constraint on the hidden layer that performs “fusion”, and an input constraint on the decoding layer, where the encoding and decoding layers sandwich the hidden layers; additionally regularization parameters would be a constraint on all layers, [0090] line 6).

With respect to claim 13, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches  wherein the encoding constraints comprise a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective(regression algorithm aimed at quantifying some items, [0080] lines 4-6): of physical quantities of inputs (values for the features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of inputs (values for the features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 14, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches wherein the fusion constraints comprise restricted fusion processes (as defined by Specification [0068] lines 7-10, as providing how inputs are processed; which is a functional definition of configuring hyperparameters, [0107] lines 1-3; hyperparameters defined as including the number of hidden layers in a neural network, the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, [0090] lines 3-7) that satisfy a physical relationship or interaction among different inputs (training an ML algorithm to find correlations among identified features, [0087] lines 1-4; training parameters include hyperparameters, [0089] lines 4-5), or a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical relationships among a sub-group of inputs (one advantage of combining models is to find correlations between multiple models and combine separate datasets to build system model 402 that can be used for design and process optimization of features of interest, [0073] lines 1-5; note the system hybrid model includes sub-models that interact with each other, and each model uses respective features and training data to predict respective behaviors, [0057]-[0058]).

With respect to claim 15, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches wherein the decoding constraints comprise a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective of (regression algorithm aimed at quantifying some items, [0080] lines 4-6): physical quantities of output (labels of features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of output (labels of features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4).

With respect to claim 16, Sawlani teaches all of the limitations of claim 12, as noted above. Sawlani further teaches wherein the physical relationship is a hypothesis  (finding correlations among identified features to affect an outcome is a prediction/hypothesis, [0082] lines 1-2; for example, a specific hypothesis is predicting interactions between pedestal and showerhead, [0036] line 2; to predict uniformity on the substrate, [0036] line 1).

With respect to claim 17, Sawlani teaches An apparatus comprising (FIG. 13, [0162] lines 1-3): a memory (main memory 1304, [0164] line 4) configured to store instructions (instructions 1324 in main memory, [0166] lines 2,5); and a processor (processor 1302, [0164] line 2) configured to execute the instructions to (instructions 1324 in processor, [0166] lines 2,6): generate multiple artificial intelligence models, each artificial intelligence model simulating an industry design process (at step 1202, obtain plurality of ML models, each predicting a performance metric for an operation of a semiconductor manufacturing tool, [0149]); fuse the multiple artificial intelligence models to generate a best-fit proposed industry design process (creating one from the plurality of machine-learning (ML) models, [0153] lines 1-2; specifically generating a reduced order model for a semiconductor manufacturing chamber using physics based simulations, [0096] lines 5-7; best design process, i.e. showerhead, is determined by comparing performance parameters, [0102]); utilize a physics constraint model to determine whether the best-fit proposed industry design process is feasible (at step 1206, estimate performance of the process definition used, [0151]; may include validating predictions by comparing results generated with simulations, [0104] lines 1-4); and display a representation of the best-fit proposed industry design process in response to determining that the best-fit proposed industry design process is feasible (at step 1208, present, on a display, results of the performance of the manufacturing of product, [0152] lines 2-3).

With respect to claim 18, Sawlani teaches all of the limitations of claim 17, as noted above. Sawlani further teaches wherein: the high fidelity simulation is selectively used for one of: a magnetic field (fourth row in FIG. 9, electromagnetics, fourth column – B field), fluid dynamics (first row in FIG. 9, flow), or heat diffusion (second row in FIG. 9, thermal); the fuse of the multiple artificial intelligence models comprises aggregating information from different design scopes via concatenation (combining multiple features, referencing FIGS. 9 and 10, by concatenating vectors from multiple inputs into a single input vector, [0095]), gating, pooling, averaging, or tensor-based approximation; the physics constraint model introduces constraints including non-artificial intelligence constraints or non-machine learning constraints (ROM also referred to as digital twin, [0096] line 6; digital twin learns and updates itself in near real-time from multiple sources, including physics-based simulations and experimental data, resulting in physics-constrained data driven surrogate model, [0053]-[0054]; results from simulation 604 and experiments 702 are used to validate at 612, 708, predictions 710 and may be used to fine-tune reduced order model 608, [0107] lines 1-3); and the constraints comprise encoding constraints, fusion constraints and decoding constraints (changing hyperparameters for the configuration during ML training 508, [0107] lines 1-3; hyperparameters include number of hidden nodes in each layer, [0090] lines 3-5; which would effectively be an output constraint on the encoding layer, an input and output constraint on the hidden layer that performs “fusion”, and an input constraint on the decoding layer, where the encoding and decoding layers sandwich the hidden layers; additionally regularization parameters would be a constraint on all layers, [0090] line 6).

	With respect to claim 19, Sawlani teaches all of the limitations of claim 18, as noted above. Sawlani further teaches wherein: the encoding constraints comprise: a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6): of physical quantities of inputs (values for the features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of inputs (values for the features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4); and the fusion constraints comprise: restricted fusion processes (as defined by Specification [0068] lines 7-10, as providing how inputs are processed; which is a functional definition of configuring hyperparameters, [0107] lines 1-3; hyperparameters defined as including the number of hidden layers in a neural network, the number of hidden nodes in each layer, the learning rate, the regularization parameters, types of nonlinear activation functions, [0090] lines 3-7) that satisfy a physical relationship or interaction among different inputs (training an ML algorithm to find correlations among identified features, [0087] lines 1-4; training parameters include hyperparameters, [0089] lines 4-5), or a reconstruction objective (as defined by Specification [0065] lines 5-7, as minimizing difference between original input and output; which is a functional definition of neural network called an autoencoder, Salwani [0081] line 4), classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of physical relationships among a sub-group of input (one advantage of combining models is to find correlations between multiple models and combine separate datasets to build system model 402 that can be used for design and process optimization of features of interest, [0073] lines 1-5; note the system hybrid model includes sub-models that interact with each other, and each model uses respective features and training data to predict respective behaviors, [0057]-[0058]).

	With respect to claim 20, Sawlani teaches all of the limitations of claim 18, as noted above. Sawlani further teaches wherein: the decoding constraints comprise a classification objective (supervised ML aimed at classifying items, [0080] lines 1-4) or a regression objective (regression algorithm aimed at quantifying some items, [0080] lines 4-6) of: physical quantities of output (labels of features 502, [0082] line 1), or a physical relationship (correlations among identified features 502, [0084] lines 1-2) among different physical quantities of output (labels of features 502, including different features such as plasma properties, gas densities, gas flows, etch rates, and etch uniformity, [0082] lines 1-4); and the physical relationship is a hypothesis (finding correlations among identified features to affect an outcome is a prediction/hypothesis, [0082] lines 1-2; for example, a specific hypothesis is predicting interactions between pedestal and showerhead, [0036] line 2; to predict uniformity on the substrate, [0036] line 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2021/163309 (Dey) - a parametrized design space is leveraged and neural networks with physics-informed regularization is used to learn the functional (nonlinear, highly  complex) relationship between the key variables affecting design performance and the corresponding design for a given initial/boundary condition. To ensure that the predictions are consistent with the underlying physics, this approach uses a physics-informed loss function which imposes a penalty whenever the underlying PDE is violated, [0005] lines 1-6.
US Pub. 20220075913 (Albert) – methods for building and deploying 1) physics-informed, scalable machine learning models and modular data driven emulators that are 2) high fidelity and incorporate data transmission and power usage constraints, [0017] line 15; observation data and numeric simulation data are fused, [0032] lines 1-2.
“Physics Informed Deep Learning (Part I): Data-driven Solutions of Nonlinear Partial Differential Equations” (Raissi) – introduces physics informed neural networks, [Abstract]; acts on the principle that physical laws or empirical validated rules can act as a regularization agent that constrains the space of admissible solutions (e.g. discard non-realistic flow solutions that violate conservation of mass), [page 2 paragraph 2 lines 6-12]. 
US 20180268084 A (Chainer) – alter constraints and/or parameters of reduced physics model and/or full physics model based on previously generated models, [0022]; autonomously alter constraints and/or parameters to render one more new models feasible, [0023].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148